       Case 1:19-cv-00528-WMR Document 43 Filed 10/03/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                                Civil Action No. 1:19-cv-00528
FELICIA GAINES, individually, and on
behalf of all others similarly situated,


             Plaintiff,
v.


AMAZON.COM, LLC, AMAZON
LOGISTICS, INC., and ON THE GO
EXPRESS, LLC,

             Defendants.



                          CERTIFICATE OF SERVICE
      I hereby certify that, on October 2, 2019, Plaintiff served a true and correct

copy of PLAINTIFF’S INITIAL DISCLOSURES by electronically mailing a copy

of the same to counsel of record, who, by registering with the Court’s CM/ECF

system, has consented to electronic service.

      This 3rd day of October, 2019.

                                                             /s/ Blake Andrews
                                                                 Blake Andrews
                                                 Blake Andrews Law Firm, LLC
Case 1:19-cv-00528-WMR Document 43 Filed 10/03/19 Page 2 of 2




                                               Ga. Bar No. 019375
                                               1831 Timothy Drive
                                            Atlanta, Georgia 30329
                                                Tel.: 770-828-6225
                                                Fax: 866-828-6882
                                      Blake@BlakeAndrewsLaw.com

                              Sarah R. Schalman-Bergen, pro hac vice
                              Camille Fundora Rodriguez, pro hac vice
                                        BERGER MONTAGUE PC
                                       1818 Market Street, Suite 3600
                                              Philadelphia, PA 19103
                                                 Tel.: (215) 875-3000
                                                  Fax: (215) 875-4620
                                           sschalman-bergen@bm.net
                                                   crodriguez@bm.net

                         Ryan Allen Hancock, pro hac vice forthcoming
                              WILLIG, WILLIAMS & DAVIDSON
                                       1845 Walnut Street, 24th Floor
                                              Philadelphia, PA 19103
                                                 Tel.: (215) 656-3600
                                                  Fax: (215) 567-2310
                                             rhancock@wwdlaw.com


                                     Attorneys for the Plaintiff and the
                                            Proposed FLSA Collective
